Citation Nr: 1616147	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from February 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2013, the Veteran testified during a hearing before a Decision Review Officer at the RO.  She provided testimony again, in August 2014, during a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

In October 2014, the Board reopened and granted a claim for service connection for PTSD and decided an increased rating claim for asthma.  The Board also remanded the current issue for further development.

The Board notes, in passing, that the Veteran is already in receipt of a maximum combined rating of 100 percent and special monthly compensation.  (July and November 2015 rating decisions).  She has been in receipt of a 100 percent disability rating for depression since August 1999.  (September 2008 rating decision).

The issues of an increased rating for asthma; service connection for chronic cough, recurrent weight loss/gain, frequent yeast infections, frequent colds, sinusitis, dust allergies, medicine allergies, and headaches/migraines; and to reopen claims for low back pain and MVP/heart trouble were filed in a January 2016 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

GERD did not manifest during a period of service, is not otherwise due to a period of active service or period of active duty for training, and did not develop secondary to taking medications for the Veteran's service-connected psychiatric disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, to include on a secondary basis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2015 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. Any timing error as to such notice was cured by the subsequent readjudication of the claim by the AOJ in the December 2015 supplemental statement of the case.  

VA has a duty to assist the Veteran in developing her claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to the claims, and affording her an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Also, per the October 2015 Board remand, the AOJ provided the necessary VCAA compliant notice in November 2015, associated the more recent VA medical records with the claims file, and obtained a VA medical opinion in November 2015.  

The November 2015 VA medical opinion provider made specific findings referable to the Veteran's allegation that her GERD was caused or aggravated by her medications for her service-connected psychiatric disabilities sufficient to for the Board to adjudicate such claim. The Board finds that such VA opinion is adequate to decide the issue as they are predicated on a full review of the medical evidence and consideration of the Veteran's arguments.  The opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board finds that there is sufficient evidence of record to make a determination as to her claim for service connection on a direct basis, as explained below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

In February 2013, the Veteran testified before a DRO.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in August 2014, the Veteran set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences she alleges resulted in her GERD, to include reports of having to eat quickly in basic training and eating MREs which caused GERD or alternatively that it was caused or aggravated by her medications for her service-connected psychiatric disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Service Connection Claim

The Veteran contends that her claimed GERD developed secondary to her use of psychiatric medications needed to treat her service-connected psychiatric disabilities. She has alternatively claimed that it started during basic training from having to eat quickly and from eating MREs.  (March 2010 RO hearing, August 2014 Board hearing).

A.  Applicable Law

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case GERD is not one of the chronic disabilities for which the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran has a current diagnosis of GERD.  (June 2015 VA medical record).  As such, the question before the Board is whether the GERD was incurred in or aggravated while performing active duty or ACDUTRA service.  The Board must also consider whether GERD developed from an injury incurred, or was aggravated while, performing INACDUTRA.

As to the Veteran's claim, made during her March 2010 RO hearing, that she has had chronic GERD since her initial basic training (from January 1985 to June 1985), due to eating meals quickly and eating MREs, the Board finds that such reports are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  During her hearing, the Veteran claimed that she had GERD symptoms - namely "it was like real bad heartburn, indigestion, and it continued, over the years."  She also indicated that she did not get treatment as "[w]e didn't have no medics during basic where I was."   

The service treatment records, however, document numerous times that the Veteran sought medical treatment during her basic training period (with multiple records of treatment for other complaints in February, April, May, and June 1985).  At no time during basic training did she seek treatment for heartburn or indigestion.  Furthermore, numerous medical records are associated with the Veteran's claims file for the years following her short period of basic training and do not document complaints of GERD symptoms since her 1985 service. Indeed, in March 1987, a service examination found no abnormalities of the mouth and throat or abdomen and viscera.  Similarly, in March 1991, during her other period of active duty (from February 1991 to August 1991), the service examiner again found no abnormalities of the mouth and throat or abdomen and viscera.  In her August 1992 service examination, which was after her period of active duty in 1991 and for the purpose of school, the examiner again found no abnormalities of the mouth and throat or abdomen and viscera.  Furthermore, in her report of medical history, she specifically denied having frequent indigestion and stomach, liver, or intestinal problems, though she noted numerous other problems she had on that form.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment 'are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care'). Therefore, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  Accordingly, the Board finds such allegations of continuity of symptomatology to be not credible.  

As noted above, the service treatment records from the Veteran's periods of active duty are negative as to any complaints of, or treatment for, GERD.  The Board reiterates that in her August 1992 service examination (after her last period of active duty) there was a specific finding of no abnormalities of the mouth and throat or abdomen and viscera, and at that time the Veteran specifically denied having frequent indigestion and stomach, liver, or intestinal problems.
 
Furthermore, there is no indication that the Veteran performed any kind of active duty, ACDUTRA or INACDUTRA since 1993; rather, the record shows that she had not performed any kind of work, including weekend drills, since 1993.  (August 1997 Medical Evaluation Board).

The first medical record of gastrological complaint was in April 1994 VA medical record.  At that time, the VA medical providers found that the Veteran had gastroenteritis and discharged her with no restrictions - there was no diagnosis of GERD.  An August 1997 report of medical history documented GERD.  

A February 2000 radiological report of the Veteran's esophagus indicated that anatomically no abnormality was detected; however, GERD was probably present although not very well documented on the study.

VA medical records generally document complaints of, or treatment for, GERD.  (September 2008 and April 2013 VA medical records).  An April 15, 2013 VA gastroenterology note also noted a report of a history of non-acid reflux disease.  A June 2015 VA medical record documented ongoing reflux and epigastric pain.  However, the VA medical records do not include any opinions as to the etiology of such disorder.  

Given the chronology of the Veteran's GERD, the record is clear that such disorder did not develop during a period of active service (the last of which was form February 1991 to August 1991).  Furthermore, 1994 was the first credible indication of gastrological complaint, which was even then not even a diagnosis of GERD (the first record of which occurred years later), after the Veteran had already stopped performing active duty, ACDUTRA, and INACDUTRA (in 1993), the record does not support finding that it was caused or aggravated by either active, ACDUTRA, or INACDUTRA service.

As to the Veteran's contention that GERD developed secondary to medications taken for her service-connected psychiatric disabilities, the only medical evidence to address that question was the November 2015 VA medical opinion.  The VA medical opinion provider performed a review of the Veteran's record, noted consideration of her medications, and performed a medical literature review on such medications.  Based on consideration of such evidence, the VA medical opinion provider specifically found that it was less likely than not (less than 50% probability) that the medications used to treat the Veteran's service-connected psychiatric disabilities caused or aggravated reflux disorder. 

The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The only other evidence of record supportive of the Veteran's contention is her own belief.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of GERD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, the Board further notes that the Board has found that the Veteran is not credible as to her assertions of symptoms and medical history regarding her GERD.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for GERD is denied.  

	
ORDER

Service connection for GERD is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


